Citation Nr: 1122747	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-11 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to a rating in excess of 50 percent for posterior tibial tendon dysfunction (claimed as flat feet/fallen arches).   

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied the benefit sought on appeal.

On his substantive appeal received in April 2009, the Veteran requested a personal hearing before a Veterans Law Judge.  A Travel Board hearing before a Veterans Law Judge (VLJ) was scheduled in January 2011.  However, the Veteran failed to report for his scheduled hearing.  Not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with its adjudication of the appeal "as though the request for a hearing had been withdrawn." 38 C.F.R. § 20.704(d); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) (discussing provisions of § 20.704(d)).

The Board also notes that additional evidence unaccompanied by a waiver was received subsequent to the SOC issued in June 2010.  This matter is discussed in the remand portion below.  

The issue of entitlement to an increased rating for the service-connected right elbow disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

1. Increased Rating Claim for Bilateral Posterior Tibial Tendon Dysfunction, Currently Rated as 50 Percent Disabling 

As an initial matter, it is noted that that the Veteran's claim for an increased rating was received in December 2007; in an April 2008 rating decision, the RO denied the Veteran's claim for an increase and continued the 30 percent evaluation.  In June 2008 the Veteran submitted a timely Notice of Disagreement to this issue, indicating that his disability had worsened and that he was now confined to a wheelchair.  In February 2009, the RO issued a rating decision (apparently in lieu of a Statement of the Case (SOC)) and increased the evaluation to 50 percent, effective from December 26, 2007, the date of his claim for an increased rating.  The RO "removed" the claim from the appeals process, indicating that the Veteran had received the highest possible evaluation allowed for the disability.  

First, the Board observes that the filing of a Notice of Disagreement places a claim in appellate status.  Secondly, the Board notes that the Veteran's bilateral foot disability is currently rated (by analogy) as 50 percent disabling under Diagnostic Code5299-5276 - notably, a higher schedular rating is assignable when a foot, or part of a foot, has been amputated, or there has been loss of use of a foot.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5165 to 5167).  In this regard, in January 2011 correspondence, the Veteran's representative indicated that the one or more of the Veteran's toes had been amputated as a result of his service-connected foot disability and that he was now confined to a wheelchair.  Treatment records pertaining to this procedure and to current foot treatment are not currently of record and will be sought upon remand, as indicated below.  In any event, since a 50 percent evaluation is not the highest possible rating available under the Rating Schedule for this particular disability (which is rated under a hyphenated code, 5299-5276), and the Veteran has not indicated that he is content with the rating, the appeal continues. See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Therefore, a Statement of the Case regarding the issue of entitlement to an evaluation in excess of 50 percent for headaches pursuant to 38 C.F.R. § 19.26 must be issued to the Veteran.  As such, this issue must be remanded. Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999). 

2. TDIU 

The Veteran seeks entitlement to a TDIU.  Essentially, he contends that he is unable to work due to his service-connected bilateral foot, right upper extremity/elbow, and tinnitus disabilities.  

Service connection is in effect for bilateral posterior tibia tendon dysfunction (50 percent), epycondylitis of the right elbow (20 percent), and tinnitus (10 percent), for a combined evaluation of 60 percent.  He therefore does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).

A December 2003 VA examination for the right upper extremity indicates that the Veteran's elbow was markedly impaired and that he had nearly 50 percent loss of function.  A November 2005 VA treatment noted shows that the Veteran's right upper extremity problems resulted in limitations to his "ability to perform repetitive work" that required reaching or grasping of objects, as well as carrying heavy objects.  It was further noted that, combined with "problems present in patient's feet and poor balance," the right arm demonstrated inability for functional use.  A November 2005 VA treatment note also indicated that the Veteran would be able to sit for an 8 hour work day, stand for a maximum of 2 hours, and walk a total of 2 hours maximum, but that he had difficulty carrying items secondary to right arm dysfunction an poor dynamic standing balance.  

In a November 2005 "Medical Assessment" of ability to work-related activities, a VA physician indicated that the Veteran's balance was very poor; that he was only able to lift with his left arm; that two tasks could not be at once; that he had limited ability to use machinery due to restrictions of right hand; that he was unable to climb due to restrictions of lower left extremity; that his pes planus/foot pain was severe; and that his pain and deformity of the right upper extremity limited work.  

In a January 2008 VA examination report, the examiner noted that the Veteran was non-ambulatory in a wheelchair; he also explained that the foot disability had a "significant" effect on past occupation.  Finally, the examiner noted that the Veteran was last employed as a cook in the 1990's; that he was totally disabled; and that his feet, right arm/hand, and hearing loss disabilities prevented him from continuing employment.  

Finally, Social Security Administration (SSA) records indicate that the Veteran was deemed as "disabled" as of January 2004, and that he could no longer work due to severe impairments relating to the right arm, right elbow, and bilateral feet.  

Having reviewed the foregoing, the Board is satisfied that there is a preliminary showing that the Veteran meets the criteria for an award of a TDIU on an extraschedular basis.  There is no question in this case that multiple treatment providers agreed that the Veteran most likely cannot secure gainful employment due to his right upper extremity and foot disabilities.  It must be further proven to warrant a TDIU that the underlying reason for unemployability is that of service-connected disability/disabilities.  Based upon the record, the evidentiary threshold appears to have been met.  

Therefore, in view of the competent evidence obtained on the Veteran's capacity for occupational functioning, the Board will forward this case to the VA Compensation and Pension Service upon remand to further review and ultimately issue a determination on the propriety of a TDIU on an extraschedular basis. 

3. Other Considerations 

The Board further notes that according to an April 2010 memorandum, VA determined that the Veteran's SSA records were unavailable.  Nevertheless, enclosed with his representative's statement received in January 2011, the Veteran submitted copies of his SSA records that he was able to obtain.  (Note: these records were submitted without a waiver; they are relevant to the claim and must be considered by the RO upon remand).  However, there is no indication that the SSA records submitted are complete.  Because the SSA's decision and the records upon which the agency based its determination are apparently relevant to VA's adjudication of his TDIU claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the January 2011 correspondence, the Veteran's representative further indicated that the Veteran had received current foot treatment from the Homestead VA Clinic from December 2010 to January 2011 - these records apparently show that the foot condition has worsened and that the Veteran recently underwent amputation of at least one toe.  These records have not yet been obtained or associated with the record and should be upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

2. Obtain all VA records from the VAMC Homestead Clinic dated from January 2010 to the present.  

3. Issue a statement of the case on the issue of entitlement to an evaluation in excess of 50 percent for bilateral posterior tibia tendon dysfunction, pursuant to 38 C.F.R. § 19.26 (2010).  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals) and afford them the applicable time period for perfecting an appeal to this issue.  (The Veteran and his representative are hereby reminded that appellate consideration of these claims may be obtained only if a timely appeal is perfected).  If, and only if, the Veteran files a timely appeal, this issue should be returned to the Board.

4. With respect to the TDIU issue, if the Veteran does not meet the schedular percentage requirements of 38 C.F.R. § 4.16(a), the agency of original jurisdiction must refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

